Citation Nr: 0940155	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-19 606	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 17, 1961 Board decision that denied service connection 
for the cause of the Veteran's death. 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from May 1944 to July 1945.  
He died in July 1960.  The moving party is the Veteran's 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) in response to a March 2008 motion 
for revision of a March 17, 1961 Board decision that denied 
service connection for the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 17, 1961 decision, the Board determined that 
service connection for the cause of the Veteran's death was 
not warranted.

2.  The moving party has failed to establish any kind of 
error of fact or law in the March 17, 1961 Board decision 
that, when called to the attention of later reviewers, 
compels the conclusion that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

A valid claim of CUE has not been presented to revise or 
reverse the March 17, 1961 Board decision that denied service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Generally, VA has a statutory duty to notify the claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and to assist the claimant in the 
development of that claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, an allegation of 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  An allegation of CUE is not 
a "claim," but rather a collateral attack on a final 
decision.  It involves a legal challenge to a prior Board 
decision and does not involve acquiring or submitting any 
additional evidence.  Consequently, VA's statutory duty to 
assist the claimant is not applicable in the adjudication of 
a CUE motion.  38 C.F.R. § 1403(d)(2); see Livesay v. 
Principi, 15 Vet. App. 165, 178- 79 (2001).

II. Legal Criteria and Analysis

The Board has the authority to revise or reverse a prior 
Board decision on the grounds of CUE.  38 U.S.C.A. § 7111.  
Such a motion may be filed at any time after the underlying 
decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

CUE is a very specific and rare kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds cannot 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  The error must be so 
egregious that had it not been made, it would have manifestly 
changed the outcome of the decision. If it is not absolutely 
clear that a different result would have ensued, the claimed 
error cannot be deemed clear and unmistakable.  38 C.F.R. § 
20.1403(c); see Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).

A review for CUE is based on the record and the law that 
existed at the time the decision was made.  38 C.F.R. § 
20.1403(b)(1); see also, Russell v. Derwinski, 3 Vet. App. 
310, 313-14 (1992).  Subsequently developed evidence may not 
be considered in determining whether error existed in the 
prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2007); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

At the time of the Veteran's death, his service-connected 
disabilities included, in pertinent part, thrombophlebitis of 
the left leg.  His death certificate indentifies the cause of 
death as a coronary occlusion due to a previous coronary 
occlusion.  The certificate was signed by W. R., M.D., who 
also provided an opinion in September 1960 that the coronary 
occlusion was probably related to the Veteran's bouts of 
phlebitis.  The Board's March 17, 1961 decision denied 
service connection for the cause of the Veteran's death 
essentially on the basis that it was not physiologically 
possible for the Veteran's phlebitis to cause or contribute 
to the coronary occlusion that resulted in death.

The moving party alleges that the March 1961 Board decision 
contained CUE because the cause of death listed on the death 
certificate was incorrect and that as a result the September 
1960 opinion that related the Veteran's service-connected 
thrombophlebitis to coronary occlusion was also incorrect.  
She further alleges that had the physician correctly 
identified the cause of death as pulmonary embolism and had 
he known that it was impossible for a blood clot from 
thrombophlebitis to cause a coronary occlusion, the opinion 
would have been different and the outcome would have been in 
her favor.  In support of her allegation, she referred to 
information she received from R. K, Ph.D. who stated that a 
blood clot from thrombophlebitis can cause a pulmonary 
embolism that results in death.  Although she has submitted 
an October 2000 letter from R. K. that supports her 
contention, the Board may not consider evidence acquired 
after the March 1961 decision to determine if the Board's 
decision involved CUE.  See 38 C.F.R. § 20.1403(b)(1).

Significantly, the errors noted by the moving party are not 
errors made by the Board in the adjudication of its March 
1961 decision.  Instead, her allegations related to errors of 
fact made by the physician who established the cause of death 
on the death certificate and who provided a medical opinion, 
and she is attempting to use a subsequent diagnosis by R. K. 
to "correct" the diagnosis listed on the cause of death and 
establish CUE in the Board's March 1961 decision.  This is 
not a situation that involves CUE on the part of the Board.  

Although an error that constitutes CUE does include when the 
Board does not have the correct facts before it, it is 
important to note that those facts must be know at the time 
of the decision even if the Board was not aware of them.  In 
the present situation, even if the cause of death was an 
incorrect fact as the moving party alleges, what she asserts 
was the correct cause of death was not a fact known at that 
time.  Thus, the facts as they were known at the time of the 
Board's March 1961 decision were considered.  Therefore, 
because there is nothing in the record to support the moving 
party's contention that the Board did not apply the 
appropriate law or did not have the correct facts before it 
at the time of its March 1961 decision, her motion for 
revision of that decision must be denied.


ORDER

The motion to revise the Board's March 17, 1961 decision on 
the basis of CUE is denied. 


                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



